               Case 18-16248-MAM              Doc 222       Filed 01/31/20        Page 1 of 6




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION
                                      www.flsb.uscourts.gov
In re:                                                               Case No. 18-16248-BKC-MAM
CHANCE & ANTHEM, LLC,                                                Chapter 7
            Debtor.
_____________________________________/
               OBJECTION TO CHJAPTER 7 TRUSTEE’S INTERIM REPORT
          COMES NOW interested party Jeffrey M. Siskind (“Objector”) and objects to the

Chapter 7 Trustee’s Individual Estate Property Record and Report (the “Interim Report”), and

states:

          1.     On January 29, 2020, the Chapter 7 Trustee (“Trustee”) filed its Interim Report

for the period through December 31, 2019.

          2.     Said Interim Report indicated that settlements had been achieved with Air Center,

Inc. in the amount of $5,001.00 and with New Country Automotive Group in the amount of

$16,900.00 (two separate adversary matters).

          3.     The Air Center, Inc. settlement amount was less for than 30% of the originally

claimed $17,000.00 and the New Country Automotive Group settlement amount was also for

less than 30% of the originally claimed $59,500.00.

          4.     Objector is also aware that the Trustee settled a third adversary with the Zokaites

entities for $21,000.00, which amount is less than 2.5% of the Trustee’s original demand.1

          5.     In each of the adversary cases which settled, the Trustee never proved the basis

for its fraudulent transfer claims. It is instead likely that these settlements were achieved as a


1
  Upon information and belief, the Trustee initially demanded $250,000 and 50% of the gross proceeds from the
sale of real property located at 3485 Lago De Talavera, Lake Worth, Florida 33467, the approximate value of which
is shown to be $618,000 on www.zillow.com.
              Case 18-16248-MAM          Doc 222      Filed 01/31/20     Page 2 of 6




matter of practicality for the defendants; it was just perceived as less expensive to succumb to

paying the Trustee to “go away” than engage in protracted litigation and let the equites attendant

to the matter be damned.

       6.      These lackluster settlements, especially the Zokaites settlement, further indicate

that the Trustee lacked an adequate basis to proceed against these adversary defendants on the

basis of its fraudulent transfer claims, and instead was able to essentially bully these defendants

who were wrongfully influenced by the Trustee’s untruthful allegations against this Objector.

       7.      Objector submits that the Trustee knowingly made untruthful allegations and

knew that these adversary matters were unwinnable if litigated fully, and therefore brought these

adversary matters in bad faith.

       8.      Moreover, a dishonest tactic utilized by the Trustee, that of inferring that Objector

is a bad actor, was again undertaken in the Trustee’s Interim Report when the Trustee referred to

persons as Objector’s “victims.”

       9.      The Trustee also disingenuously stated in the Interim Report that its ongoing

investigation includes use of the Debtor as Objector’s alter ego, although these claims were all

but erased from the Trustee’s amended adversary complaint against the Objector. When

questioned by Objector, the Trustee’s counsel stated that they just weren’t needed, but were

really extracted in order for the Trustee to argue for disqualification of Objector as counsel for

the previously alleged alter egos.

       10.     Trustee failed to disclose in its Interim Report, however, that its investigation has

revealed that the Debtor had no assets on the petition date. Still, the Trustee disingenuously

maintains that this is an “asset case” for the sole purpose of trying to recover property and

transfers in order to pay itself and its estate administrative claims (the Trustee’s lawyers and
              Case 18-16248-MAM           Doc 222      Filed 01/31/20      Page 3 of 6




accountants) by victimizing transferees in the same manner in which the Trustee advanced

claims against those adversary defendants which settled. Upon information and belief, although

we are at this juncture blind to the settlement, adversary defendant Ocean Reef Club, Inc.

thwarted the Trustee’s disingenuous efforts to bully a financial settlement because the Trustee

had not first established a basis for reversing its claim as to a fraudulent transfer.

        11.     The Chapter 7 Trustee’s behavior with respect to these adversary matters violates

its duty to act with integrity and good moral character and to properly administer the bankruptcy

estate as provided for in the Handbook for Chapter 7 Trustees published by the U.S. Department

of Justice. This Court ought to further the needs of justice by prohibiting the Trustee from

further engaging in what essentially amount to dishonest collection efforts by insisting that the

Trustee first prove the elements of fraudulent transfer before permitting the Trustee to obtain

settlement proceeds through intimidation.

        WHEREFORE, Objector files this objection and requests that the Chapter 7 Trustee be

ordered to refrain from employing offensive and scandalous references to the undersigned, be

prohibited from pursuing collection efforts without first proving the necessary elements

necessary to establish a basis for its claims, and for such other relief as appropriate.

          Dated this 31st day of January, 2020.

                                S I S K I N D L E G A L, P L L C

                                _______/s/ Jeffrey M. Siskind_______
                                Jeffrey M. Siskind, Esq. FBN 138746

                            1629 K Street, Ste. 300, NW Washington, DC 20006
                       113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
                         3465 Santa Barbara Drive Wellington, Florida 33414

                                     TELEPHONE (561) 791-9565
                                     FACSIMILE (561) 791-9581
                                     Email: jeffsiskind@msn.com
           Case 18-16248-MAM          Doc 222     Filed 01/31/20    Page 4 of 6




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
January 31, 2020 upon all creditors and parties in interest registered to receive electronic
notification on this case via the Court’s Case Management/Electronic Case Filing System
and/or email as reflected on the Service List below.

                             _______/s/ Jeffrey M. Siskind_______
                             Jeffrey M. Siskind, Esq. FBN 138746
             Case 18-16248-MAM          Doc 222       Filed 01/31/20   Page 5 of 6




SERVICE LIST:

The following receive email notice/service for this case.

   •   Julie Feigeles    jf@womenatlawfl.com, way@womenatlawfl.com
   •   Robert C Furr     danderson@furrcohen.com, rcf@trustesolutions.net
   •   John H Genovese       jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
       law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com
   •   Barry P Gruher      bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-
       law.com;cesser@gjb-law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com
   •   Samantha T Haimo       sth@womenatlawfl.com, way@swlawyers.law
   •   Philip B Harris     philip@philipbharris.com
   •   Steven S Newburgh       snewburgh@mclaughlinstern.com,
       ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;lbrunet@mclaughlinstern.com
   •   Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
   •   David A Ray       dray@draypa.com, draycmecf@gmail.com;sramirez.dar@gmail.com
   •   Jeffrey M Siskind     jeffsiskind@msn.com, jmsesq500@gmail.com
   •   Jesus M Suarez      jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-
       law.com;jzamora@gjb-law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com
   •   Stuart A Young      syoung@ybplaw.com
   •   Sofiye Williams     sofiye@comcast.net

The following are manually noticed by U. S. Mail.

       Alan Barbee
       GlassRatner Advisory & Capital Group
       1400 Centrepark Blvd #860
       West Palm Beach, FL 33401

       Robert Grossbart
       Grossbart, Portney & Rosenberg
       One N. Charles Street.
       Suite 1214
       Baltimore, MD 21201

       Richard P. Zaretsky
       1615 Forum Pl #3-A
       West Palm Beach, FL 33401
     Case 18-16248-MAM   Doc 222   Filed 01/31/20   Page 6 of 6




Frank R. Zokaites
375 Golfside Drive
Wexford, PA 15090

Dianna George
6126 Park Lane West
Lake Worth, FL 33449

Carl Stone
1714 Hunters Path Lane
Pittsburgh, PA 15241
